Exhibit 10.3

Exhibit A

Performance Cash Award Notice

 

A. Participant:     B. Grant Date:   February 17, 2015 C. Performance Period:  
1/1/2015 through 12/31/2017 D. Aggregate Target Award Value:     E. Performance
Measure(s):  

 

  1.

Relative Total Stockholder Return: This measure will be assessed based on the
percentile positioning of L-3’s TSR as compared to the TSRs of the Peer
Companies, calculated using the formula:

Relative TSR Percentile = 1 – ( Rank – 1 ) / ( Total – 1 )

where “Rank” is the relative ranking of L-3’s TSR among the TSRs of the Peer
Companies (with a Rank of one being the highest ranked TSR), and “Total” is the
sum of (a) one and (b) the total number of Peer Companies on the last day of the
Performance Period.

“TSR” means, with respect to any company, the value calculated by dividing
(i) the average of the Company’s per share closing prices during the one-month
period ending on the last day of the Performance Period, by (ii) the average of
the Company’s per share closing prices during the one-month period ending on the
date immediately prior to the first day of the Performance Period, and then
subtracting one (1); provided, that all closing prices shall be adjusted to
reflect (a) the cumulative effect of the reinvestment of dividends as of their
respective ex-dividend dates, beginning with the first ex-dividend date that is
on or after the first day of the one-month period referred to in clause
(ii) above; and (b) any equity restructuring, as defined in Statement of
Financial Accounting Standards 123R, which affects the company’s shares and
which is not otherwise accounted for under clause (a) above; provided, further,
that TSR shall mean negative 100% with respect to any company that, during the
Performance Period, (w) files for bankruptcy, reorganization, or liquidation
under any chapter of the U.S. Bankruptcy Code (or under any similar non-U.S.
law, as applicable); (x) is the subject of an involuntary bankruptcy proceeding
that is not dismissed within 30 days; (y) is the subject of a stockholder
approved plan of liquidation or dissolution; or (z) ceases to conduct
substantial business operations.

“Peer Companies” means the companies listed on Appendix 1 hereto; provided, that
in the event of a merger, acquisition or business combination transaction to
which a Peer Company is a party, if the stockholders of the Peer Company
immediately prior to the event shall, collectively as a group, have beneficial
ownership of less than 50 percent of the outstanding voting securities of the
surviving or resulting entity immediately after the event, then such Peer
Company shall not be considered a Peer Company for any purpose (including during
any time period prior to such transaction).

Portion of Aggregate Target Award Value for this Performance Measure: 100%

Performance Scale:

 

Performance Levels

  

Relative TSR

   Award
Multiplier  

Maximum

   ³ 75th percentile      200%   

Target

   50th percentile      100%   

Threshold

   25th percentile      25%   

Below Threshold

   < 25th percentile      0%   

In the event that the level of actual performance exceeds the Threshold and
falls between two of the stated performance levels listed above, the Award
Multiplier will be calculated on a straight-line basis between the two stated
Award Multipliers for those performance levels.



--------------------------------------------------------------------------------

Appendix 1

The companies included for the Relative Total Stockholder Return assessment are
those listed below.

 

Company

  

Ticker

1.        BAE SYSTEMS PLC (ADR)

   BAESY

2.        CACI INTERNATIONAL INC

   CACI

3.        EXELIS INC

   XLS

4.        GENERAL DYNAMICS CORP

   GD

5.        HARRIS CORP

   HRS

6.        HUNTINGTON INGALLS INDUSTRIES INC

   HII

7.        LEIDOS HOLDINGS INC

   LDOS

8.        LOCKHEED MARTIN CORP

   LMT

9.        MANTECH INTERNATIONAL CORP

   MANT

10.      NORTHROP GRUMMAN CORP

   NOC

11.      ORBITAL ATK INC

   OA

12.      RAYTHEON CO

   RTN

13.      ROCKWELL COLLINS INC

   COL

14.      TEXTRON INC

   TXT